Case 4:21-cv-00733 Document 1-11 Filed 09/22/21 Page 1 of 8 PageID #: 145
  Case 4:21-cv-00733 Document 1-11 Filed 09/22/21 Page 2 of 8 PageID #: 146




Amended Minutes of Regular Meeting
April 27, 2021

Board of Trustees
Collin County Community College District


Collin County Community College District conducted its Regular Monthly Board of
Trustees meeting on Tuesday, April 27, 2021, at the Collin Higher Education Center,
3452 Spur 399, McKinney, TX 75069 ("CHEC"), with Chairman Dr. Robert Collins
presiding. Trustees in attendance were Dr. Robert Collins, Mr. Andy Hardin, Mr. Jim
Orr, Dr. Raj Menon, Mr. Greg Gomel, Mr. Jay Saad, Mr. Fred Moses, Dr. Stacey
Donald, and Ms. Stacy Arias.

CALL TO ORDER 5:30 p.m., Board Room 139, CHEC.

ADJOURNMENT TO CLOSED OR EXECUTIVE SESSION
Chairman Collins adjourned the regular meeting to Board Conference Room
135, CHEC, for closed or executive session pursuant to the Texas Government
Code Chapter 551.001 et seq., to wit at 5:31 p.m.

Section 551.072 - Deliberations Regarding Real Property
a. Discuss the purchase, exchange, lease, or value of property available around one
   new college campus and potential campus projects

Section 551.074 - Personnel Matters
a. Discuss employment, evaluation, or discipline of three college employees

Section 551.071 - Consultations with Attorney
a. Discuss pending litigation in the Burleson, et al. v. Collin College matters (Cause No.
   05-21-00088-CV on appeal 5th District COA, Cause No. 20-40318 on appeal 5th
   Circuit COA, and SOAH Dockets XXX-XX-XXXX.F5 and XXX-XX-XXXX.F5)
b. Discuss and receive legal advice regarding contemplated litigation involving
   allegations by three non-renewed faculty members
c. Consultation with the College’s General Counsel or external counsel on a matter in
   which the attorneys have an ethical duty of confidentiality

RECONVENE REGULAR MEETING: 7:00 p.m., Board Room 139, CHEC.
1. Pledges of Allegiance

PUBLIC COMMENT
No public comments addressing listed agenda items were made.

PRESENTATIONS
1. Phi Theta Kappa Recap of 2020 - Wendy Gunderson, Administrator of Collin's Alpha
  Case 4:21-cv-00733 Document 1-11 Filed 09/22/21 Page 3 of 8 PageID #: 147




   Mu Tau Chapter of Phi Theta Kappa, and Anna Seida, student at Collin College and
   regional president for the Texas Region of Phi Theta Kappa
2. Student Government Association (SGA) Resolution Presentation - Juan Sanchez,
   SGA President
3. Great Colleges to Work For - Floyd Nickerson, Chief Human Resources Officer

Approval of the April 27, 2021 Consent Agenda

    2021-04-C1 Approval of the Minutes of the March 23, 2021 Regular Meeting

    2021-04-C2 Approval of the Personnel Report for April 2021

On motion of Trustee Menon, and second of Trustee Gomel, the April 27, 2021 Consent
Agenda was approved unanimously.

CONSIDERATION OF ACTION ON AGENDA ITEMS

2021-04-1 Report Out of the Campus Facilities and Construction Committee and
Consideration of Approval of the Guaranteed Maximum Price #2 (“GMP” #2) from
Skanska USA Building, Inc. (“Skanska”) for the Construction of the New Kitchen
Addition at Alumni Hall and Building Renovations and Exterior Improvements at
Alumni Hall, Founders Hall, Lawler Hall, and Heritage Hall at the Frisco Campus
Discussion: Trustee Hardin, Chair of the Campus Facilities and Construction
Committee, brought forth, in the form of a motion and second, the Committee’s
consideration of approval of the Guaranteed Maximum Price #2 (“GMP” #2) from
Skanska USA Building, Inc. (“Skanska”) for the Construction of the New Kitchen
Addition at Alumni Hall and Building Renovations and Exterior Improvements at Alumni
Hall, Founders Hall, Lawler Hall, and Heritage Hall at the Frisco Campus.

The motion was approved unanimously as presented.

2021-04-2 Consideration of Approval of the New Bachelor of Applied Science
Degree Program with a Major in Construction Management
On motion of Trustee Menon, and second of Trustee Arias, this item was approved
unanimously as presented.

2021-04-3 Consideration of Approval of the Bid Report for April 2021
Discussion: Melissa Irby, Chief Financial Officer, presented the Bid Report for April
2021, which included three new solicitations and five contract revisions.

   I.                     NEW SOLICITATIONS
         Purchase Request #1
          Temporary Personnel Services                               $         4,500,000
         Purchase Request #2
          Data and Voice Cabling Services                            $           650,000
  Case 4:21-cv-00733 Document 1-11 Filed 09/22/21 Page 4 of 8 PageID #: 148




         Purchase Request #3
          Welding Materials and Supplies                                    1,500,000
         TOTAL OF NEW SOLICITATIONS                               $         6,650,000

  II.                   CONTRACT REVISIONS
         Purchase Request #4
          Science Lab Supplies and Equipment                      $             400,000
         Purchase Request #5
          Software                                                $              50,000
         Purchase Request #6
          Professional Engineering Services                       $              90,000
         Purchase Request #7
          District Vehicles                                       $             160,000
         Purchase Request #8
          Help Desk Services                                      $             160,000
         TOTAL OF CONTRACT REVISIONS                              $             860,000
         GRAND TOTAL                                              $         7,510,000

On motion of Trustee Orr, and second of Trustee Arias, this item was approved
unanimously as presented.

PUBLIC COMMENT
The following individuals made public comments: Gina Neeler, Sarah Mitchell, Elisa
Klein, Stephanie Shirer, William Switzer, Valerie Adams, Danielle Sanit, Courtney
Brooks, Leslie Cunningham, Joan Jenkins, Roger Ward, Kim Parker Nyman, John
Lingenfelder, Michael Phillips, Brianna Day, Jerry Sullivan, and Paul Day.

INFORMATION REPORTS
Information Item – Mental Health Support for Full-Time Faculty
Statement of Net Position as of March 31, 2021
Summaries of Current Funds, Revenue, & Expenses as of March 31, 2021
Monthly Investment Report as of March 31, 2021
Gifts-In-Kind as of March 31, 2021
Quarterly Foundation Report as of February 28, 2021
Quarterly Investment Report as of February 28, 2021
Quarterly Purchasing Report as of March 31, 2021
AECOM Monthly Report for March 2021

PRESIDENT’S AND BOARD ANNOUNCEMENTS
Comments on: workshops, seminars, and conferences taking place at the College;
awards received; accomplishments and appointments at the local, state, and national
level; published articles and newspaper reports; upcoming events; and recent news.
  Case 4:21-cv-00733 Document 1-11 Filed 09/22/21 Page 5 of 8 PageID #: 149




Chair Collins opened the floor for Board Member announcements:

Trustee Gomel: Appreciate everybody attending tonight and make sure you get out
and vote on Saturday if you haven't done that so far. Great presentations, specifically
the students. You guys are doing a fantastic job and we really do appreciate the
wonderful effort you put into it. Thank you.

Trustee Donald: Yes, sir. So I think that all the board members love the college and do
our best to defend it, however, that defense looks very different from board member to
board member, and my colleagues are so good at working with the legislature to get
permission for our four year degrees. They're also really great at keeping our budget
balanced, our doors open, and the College of fiscal success, things that are definitely
not in my wheelhouse. This is critical stuff. However, the board also has those of us who
work in defense of the spirit and the heart of the college and its values. And we're not
acting consistently with our core values of dignity, respect, and integrity right now. To
that end, I have two recommendations and I make them publicly before you that my
board members and before the community. The first one is that Trustee Arias and I
propose a voted-on agenda item for next month's meeting regarding the reinstatements
of professors Audra Heaslip and Dr. Suzanne Jones. Between the two professors, we
have the assets of combined 30 years of excellence and experience, and the college is
better served by retaining these two exemplary, unique faculty members who have
successfully balanced their love of the College with their strength of character. The
second is that the college, at the repeated request of Trustee Arias and myself, create
and fill the position of a chief diversity and inclusion officer. Racism, racist jokes,
conversations in poor taste, and a general environments of inequality can't be tolerated.
And it seems that we need an executive officer trained in these matters on staff. I don't
enjoy being at odds with my colleagues here on the dais and I hope you know that it
grieves me to present less than a united front with you and I don't do it lightly. However,
if there was ever a time to respectfully dissent, that time is now. And I thank you all for
hearing me out.

Trustee Menon: Thank you, Mr. Chairman, I want to recognize the students who did an
outstanding job, and I know we do it very often, but we probably don't do it enough. We
really, really need to show our appreciation for the faculty and the staff and every single
employee of Collin College that makes this institution, that at least tries to work hard
and makes this institution better every day so congratulations to all of you and give
yourself a pat on the back.

Trustee Orr: It's an excellent night in that y’all stayed. Usually once the awards done,
you get up and leave so thank you very much for sticking around. First of all, we really
appreciated the presentation that you all gave. It's excellent information and your strong
leadership shows. Please carry that through for the rest of your lives. If you ever need
advice, I'm easy to get a hold of. If you ever want to talk to somebody that's got some
experience then always welcome to take a call. I do want to thank everybody here in the
room and those that aren't in the room for giving us another excellent semester and
trying times. Oh, the staff and especially the faculty, they are the front line. And we
  Case 4:21-cv-00733 Document 1-11 Filed 09/22/21 Page 6 of 8 PageID #: 150




know that and so we really do appreciate that. I want to say congratulations to those
that actually brought that degree across the line, that's three. And you know when we
started this thing a while back, it was all about adding additional value to the county and
how do we do that, and this is the third one and hopefully from the legislature will get a
couple more that meet the direct needs of the county. Excellent to see Stetson and
Stiletto did well. Do not mistake preparation for cheating. The people on my team, know
the expectation of being on my team are given study assignments beforehand. So that's
real. By the way, the Foundation doesn't just exist to do Stetson and Stiletto. The
Foundation is there all year long and provides scholarships to students either that show
academic excellence or a need. Don't just remember them then. Remember them if
you've got something you want them to do or any specific donations or if you got
something that's in your budget, please, please push that to them because that directly
benefits the students. That's it for me, Bob. Just thank you, everybody, for coming.

Trustee Hardin: Yes, sir. A lot of repeat stuff, the Phi Theta Kappa group, what a
fantastic group of students, and it's one of the really things that when we sit up here and
we see people to see such great achievement, and it is it is heartwarming to see what
you've accomplished and we wish you the best. Appreciate the pride you bring to Collin
College. The gentleman from the Student Government Association. What a great thing
that they've come up with. It sounds like they’re doing a great job. We appreciate them.
Great colleges to work for, that’s a nice award that we get. You know, I was here as
many people were before we had any four year degrees and to see us come up with our
third degree, I know that the College spent a lot of effort and time trying to figure out
what those three degrees would be. I did hear somebody tell me recently that we were
getting four year degrees in something that wasn't helping people earn a living. Nursing,
cybersecurity, and construction management. Those are excellent four year degrees
that will help those people that graduate with those degrees to earn a living for their
family. Something that didn’t get a lot of publicity, but I think the board feels like it's very
important. We were about to finish installation of the ultraviolet and ionization project
that will provide as clean a air as we can for every campus that students, faculty, and
staff work in because this board is committed to trying to provide for everybody that's
associated with this college the most safe environment that you can. It's my
understanding, but I don't understand it, but this is almost as good as a hospital has in
their operating rooms. It's not the cure all, be all, but it shows, again, what we're doing
to try to do things right. It is a pleasure to be here and I appreciate everybody being
here. Try not to have these meetings too late, but we are here as long as we need to
be. Thank you very much.

Trustee Saad: Ok, I thank you very much. I'll be brief. Anna, you and your team did a
great job, great presentation as well. Floyd, thank you for the updates. Back to Juan's
point, there may be some changes by next year. We'll see about that. That would be a
great talking point for us to go forward with. And then on Friday night, I had an
opportunity to go to the Technical Center. The Technical Center was recognizing a
scholarship for somebody for two years, a complete scholarship. And these are the
programs that we're talking about. People are looking to hire individuals and we're
helping them. So great job. I think it was a great program. We didn't get enough
  Case 4:21-cv-00733 Document 1-11 Filed 09/22/21 Page 7 of 8 PageID #: 151




recognition for it. But the point behind it is it's good to see that we're a family as an
organization. And that's the best part, Juan. I love that idea. I mean, you drilled it. So,
when you come down, you're talking about somebody passing away, a student, and you
recognize them from their college. Oh, that is beautiful. That's, that's strong. And I'm
very proud of you. So, thank you very much.

Trustee Arias: We've been through one of the worst health disasters in our lifetime,
and it's not even close to being over, many of us have seen friends and family we
normally see. We have not seen them. Many of us have changed our lifestyle so
drastically that we don't even feel like ourselves anymore. Most importantly and most
tragically, many of us have lost friends and family to covid or other illnesses during a
time where we could not be by their side. The here and now is full of heartache as we
realize the cost this past year. Miss Meda and Mr. Martinez should have never lost their
lives. The loss can never be replaced and words will never soothe the soul. Thank you
to Juan and all the members of SGA for your leadership and recognizing our students
that have passed. I look forward to seeing how we honor our staff and faculty. The two
have suffered from this horrible disease. Our district was created to meet the needs of a
growing county 36 years ago. What was a small dream has now become an expansive
reality, the goal of providing educational opportunities for all while maintaining
affordability and accessibility has always been a focus. But as we grew, we saw the
need to create an environment that fosters creativity, innovation, academic excellence,
dignity and respect, and integrity. The past 14 months have shown us our great strength
in adapting quickly to continue to meet the needs of our communities. It has been
difficult in ensuring we make the right decisions. Our policies, procedures, and strategic
movement should always be in support of our students, faculty, and staff. As a board,
we are charged with ensuring our choices are focused on the greater good for the
college community. We will continue to respect the process, ask the questions and do
what is best for this institution. If that means going backwards in order to move forward,
that is what we must do. We all have heard the words, read the articles, and
participated in conversations. We know what challenges our district is facing. With that
being said, our core values need to remain the basis for all of our actions. We do not
accept or tolerate anything that goes against those standards. We need to reunite,
regain our commitment to our college community. Each and every member of Collin
College is deeply valued and immensely appreciated. Can we be greater than this?
Absolutely. This is a call to action, to do what is right. This is not a spectator sport. I ask
my colleagues to remember who we represent and the purpose of our seats. We set the
tone for the district and that tone should be one of healing and a united push toward
excellence with a zero tolerance for words or actions of discrimination of any type or a
hindrance of our God given freedoms that not only are supported by our Constitution,
but are also by our own policies. Make the decision to lead and be the person we need.
Thank you.

Trustee Moses: Dr. Collins and the board and in all of it, everyone that's still here with
us tonight. In the last couple of weeks, one of the publications came out and it
highlighted about talking about students that are having difficult times here at Collin
College and how the faculty and everyone embraces them. The lady was a student on
  Case 4:21-cv-00733 Document 1-11 Filed 09/22/21 Page 8 of 8 PageID #: 152




the cover, was talking about Hadassah, and that kind of reminded me of Esther in the
Bible when she talks about Hadassah. And so that's all. But I think also, but more
importantly than that is to talk about the work that you're doing as a student, but as
faculty members and administrators and how you care about students and how are you
trying to go the extra mile to help them get through. And so that's pretty extraordinary.
I'm pretty proud to be a part of the extra work that you do and how you care, and
because I know earlier when I was going through community college, I had to have
somebody come and take me under their wings. You know, I was in a class of 100, the
only black guy, and the faculty member would tell me, don't miss because I know you’re
not here. And so it was pretty interesting to be a part of that. But that showed how much
he cared for me. And as a result of that, I'm here today. Thank you very much.

Chair Collins: I’ll make a couple comments here. As always, I'm thoroughly impressed
with our students and our student leaders when they come here. And I want to thank the
members of Phi Theta Kappa who came tonight to address us. And I'm really impressed
with what you guys have done as well as SCA. Juan, what a great presentation. I like
the resolution. The leadership that our students exhibit just blows me away sometimes.
You guys have done it once again. And Wendy, thank you so much for spending the
time to administer our Phi Theta Kappa chapter. You're doing a great job. Appreciate
our faculty members who take the extra time and the extra effort to work with our
student teams and our student programs. With that I’m going to adjourn us for tonight.
Thank you all for coming.

ADJOURNMENT
Chairman Collins adjourned the meeting of the Board of Trustees of Collin County
Community College District at 9:25 p.m.
